Exhibit 99.2 Pro forma Condensed Consolidated Statement of Operations For the Six Months Ended June 29, 2013 Operating revenues $ Operating costs Gross profit Selling, general and administrative expenses Operating loss ) Other income (expense): Gain on sale of assets Other income (expense), net Interest expense, net ) Loss from continuing operations before income taxes ) Provision (benefit) for federal and state income taxes Loss from continuing operations ) Income (loss) from discontinued operations, net of taxes Net income (loss) $ Pro forma Condensed Consolidated Balance Sheet ASSETS June 29, Current Assets: Cash, restricted cash and cash equivalents $ Trade receivables, net Notes receivable Prepaid expenses and other current assets Costs and estimated earnings in excess of billings on uncompleted contracts Total Current Assets $ Property and equipment, net Goodwill and other intangible assets Long-term trade, notes receivable and other, net Other assets, net Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable, accrued and other current liabilities $ Accrued compensation and benefits Deferred rent Billings in excess of costs and estimated earnings on uncompleted contracts Other current liabilities Total Current Liabilities $ Stockholders' Equity: Common stock - $ 28 Additional paid-in capital Accumulated deficit ) Treasury stock at cost ) Accumulated other comprehensive loss ) Total Stockholders' Equity $ Total Liabilities and Stockholders' Equity $
